Citation Nr: 1628764	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for residuals of hemorrhoidectomy.

2. Entitlement to a compensable disability rating for Bell's palsy, to include claimed right eye diplopia.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, K.E.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1976 and from November 1976 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

In December 2015, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order partially vacating the Board's September 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The Board further notes that the issue of entitlement to a compensable rating for bilateral hearing loss was also denied in the September 2014 Board decision.  However, the JMR stated that the Veteran did not dispute this denial and therefore it should be deemed abandoned.  Ford v. Gober, 10 Vet. App. 531, 535-36 (1997); Degmetich v. Brown, 8 Vet. App. 208, 209 (1995), aff'd 104 F.3d (Fed.Cir. 1997).

In addition, the Veteran has submitted evidence indicating that his service-connected disabilities affect his ability to obtain and maintain gainful employment.  In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Claims for increased disability ratings

The Veteran was denied entitlement to an increased disability rating in excess of 10 percent for residuals of hemorrhoidectomy and a compensable rating for Bell's palsy, to include claimed right eye diplopia, by the Board in September 2014.  

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in December 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claims, for further development.

Following the Court's Order, the Veteran's representative submitted an Informal Hearing Presentation stating that the Veteran's disabilities have worsened since the last VA examination.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As such, VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran additional VA examinations.

TDIU

The Veteran is seeking a total disability rating for compensation based on individual unemployability.

Entitlement to TDIU requires the presence of service-connected impairment so severe that it is impossible for the average person to obtain and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As directed above, the Veteran is service connected for sleep apnea at 50 percent disability rating, effective August 5, 2014; chronic sinusitis with headaches at 30 percent disability rating , effective June 11, 2009; degenerative arthritis of the lumbar spine at 20 percent disability rating, effective August 28, 2014; residuals of hemorrhoidectomy at 10 percent disability rating from February 1, 1993; bilateral tinnitus at 10 percent disability rating, effective from June 11, 2009; deviated nasal septum at 10 percent disability rating, effective June 11, 2009; post-operative residuals of anal fistula at 10 percent disability rating, effective June 11, 2009; bilateral hearing loss at a noncompensable disability rating, effective February 1, 1993; Bell's palsy at a noncompensable disability rating, effective February 1, 1993; rhinitis at a noncompensable disability rating, effective June 11, 2009; residuals of laceration of the dorsal left second finger at a noncompensable disability rating, effective June 11, 2009; and right arm neuropathy with scar (claimed as right arm impairment) at a noncompensable disability rating, effective June 11, 2009.  The Veteran's combined evaluation is 80 percent from June 11, 2009.

Here, the Veteran has met the schedular requirements for a TDIU under 38 C.F.R.  § 4.16(a).  However, it appears that the Veteran was employed or attempted to become employed during these periods despite his contention that he is unable to work due to his service-connected disabilities.  According to the Veteran's May 2016 application for TDIU, the Veteran retired from his employment at the Goodyear Tire and Rubber Company, located in Lawton, Oklahoma, in 2009.  He stated he tried to obtain employment since he became too disabled to work.  He was employed at the Children of Joy Learning Academy as a part time bus driver.  However, according to a May 2016 letter from the director of the Children of Joy Learning Academy, effective May 17, 2016, the Veteran was no longer employed at the facility as it was no longer safe for the Veteran to continue his duties as a transportation driver.  This decision was made upon consideration of his health and safety of the students.

Based on this evidence, although the Veteran is unable to perform his employment duties as a transportation driver, it is unclear whether he is precluded from other types of employment.  Therefore, a remand is required to afford the Veteran a VA examination and obtain an opinion.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for a new VA examination in order to assist in evaluating the severity of his service-connected residuals of hemorrhoidectomy. The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be provided. 

Ask the examiner to discuss all findings in terms of the pertinent diagnostic codes, particularly Diagnostic Code 7336.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished. All clinical findings should be reported in detail. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a new VA examination in order to assist in evaluating the severity of his service-connected Bell's palsy, to include claimed right eye diplopia.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be provided. 

Ask the examiner to discuss all findings in terms of the pertinent diagnostic codes, particularly Diagnostic Code 8207.  The findings reported must be sufficiently complete to allow for rating. All indicated tests and studies should be accomplished. All clinical findings should be reported in detail. 

Furthermore, the examiner should also specifically comment on the Veteran's assertions of difficulty with speech as a symptom or manifestation of Bell's palsy and the effects of the Veteran's Bell's palsy on his occupational functioning and daily activities. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Once the above instructions have been completed, schedule for the Veteran for an examination to ascertaining whether and to what degree the Veteran's service-connected disabilities renders him incapable of obtaining and maintaining gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

The examiner should discuss the functional effects of the Veteran's service-connected disabilities relative to the Veteran's ability to secure or follow substantially gainful employment.  Nonservice-connected disability and age should be neither considered nor discussed.

5. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

